FILED
                             NOT FOR PUBLICATION                             FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TRINTJE SIMANJUNTAK,                              No. 11-70155

               Petitioner,                        Agency No. A089-731-221

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Trintje Simanjuntak, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006), and we deny the petition for review.

      The BIA found that Simanjuntak failed to challenge the IJ’s determination

that Simanjuntak’s asylum claim was time-barred, and Simanjuntak does not raise

any challenge to the BIA’s finding.

      Substantial evidence supports the BIA’s finding that Simanjuntak failed to

establish the incidents she suffered in Indonesia constitute past persecution. See

Halim v. Holder, 590 F.3d 971, 977-79 (9th Cir. 2009) (Christian Indonesian who

had been beaten and threatened failed to establish past persecution); Wakkary v.

Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (“being accosted by a threatening

mob” while driving was discriminatory mistreatment but did not constitute past

persecution).

      Substantial evidence also supports the BIA’s finding that, even under a

disfavored group analysis, Simanjuntak has not established that it is more likely

than not she will be persecuted in Indonesia, because she has not demonstrated

sufficient individualized risk. See Halim, 590 F.3d at 979 (applicants must present

evidence that they face a unique and individualized risk of future harm); Wakkary,

558 F.3d at 1066 (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would


                                          2                                    11-70155
an asylum applicant”). Because the BIA analyzed Simanjuntak’s claim under a

disfavored group analysis, we reject her request to remand in light of our decision

in Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010). Accordingly, her

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                   11-70155